

	

		II

		109th CONGRESS

		1st Session

		S. 1629

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 7, 2005

			Mr. Levin introduced the

			 following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To provide the

		  President with authority to temporarily freeze the price of gasoline

		  and other refined products.

	

	

		1.Short titleThis Act may be cited as the

			 Hurricane Katrina Emergency Temporary

			 Energy Price Freeze Act of 2005.

		2.Findings

			(a)The Congress

			 hereby finds that—

				(1)Hurricane Katrina

			 has caused extensive damage to petroleum production, refining and

			 transportation facilities, and extensive damage to port facilities and

			 electricity generation facilities, causing additional shutdowns of refineries

			 and loss of transportation capacity for petroleum products;

				(2)the shutdown of

			 refineries and reduction in transportation capacity for petroleum products

			 caused by Hurricane Katrina has led to massive price increases for petroleum

			 products throughout the United States;

				(3)these massive

			 price increases have caused severe hardships for millions of Americans who

			 depend upon affordable and adequate supplies of gasoline and petroleum products

			 for transportation and other daily necessities; and

				(4)these massive

			 price increases threaten the availability and affordability of many products in

			 interstate commerce.

				(b)To address these

			 problems caused by Hurricane Katrina, the President should temporarily freeze

			 the price of gasoline and other petroleum products to reduce the burden on

			 millions of Americans and interstate commerce from rapidly increasing prices of

			 gasoline and other petroleum products.

			3.Presidential

			 authority to freeze prices

			(a)The President is

			 authorized to issue such orders and regulations to temporarily freeze wholesale

			 and retail prices of gasoline and other petroleum products at or below the

			 levels prevailing on August 27, 2005. Such orders and regulations may provide

			 for the making of such adjustments as may be necessary to prevent any gross

			 inequities.

			(b)The President may

			 delegate the performance of any function under this Act to such officers,

			 departments, and agencies of the United States as he deems appropriate.

			4.Enforcement

			(a)Whoever willfully

			 violates any order or regulation under this section shall be fined an amount up

			 to three times the amount of the gain from such violation.

			(b)The President, or

			 any person delegated authority under this Act by the President, shall have

			 authority to seek a temporary or permanent injunction in the proper United

			 States district court to prevent or halt violations of orders or regulations

			 issued under this Act.

			5.Termination of

			 authority

			The authority

			 under this Act shall terminate upon a finding by the President that the

			 domestic supply of petroleum products meets or exceeds the level of domestic

			 supply as of August 27, 2005.

			

